IN THE COURT OF APPEALS OF IOWA

                                     No. 18-2015
                               Filed November 6, 2019


STEPHEN CARL BRODERSEN, JR.,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Floyd County, James M. Drew,

Judge.



       Applicant appeals the denial of his postconviction-relief application.

AFFIRMED.



       Travis M. Armbrust of Brown, Kinsey, Funkhouser & Lander, P.L.C., Mason

City, for appellant.

       Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



       Considered by Tabor, P.J., and Mullins and May, JJ.
                                         2


MAY, Judge.

       A jury found Stephen Broderson guilty of third-degree sexual abuse. In his

direct appeal, he argued the district court inappropriately admitted hearsay

testimony. See State v. Broderson, No. 16-2054, 2017 WL 4049527, at *1 (Iowa

Ct. App. Sept. 13, 2017). This court affirmed. Id. at *2.

       Broderson filed a postconviction-relief (PCR) application. The district court

dismissed his application. He now appeals.

       Broderson claims his trial counsel was ineffective in three ways. “A claim

of ineffective assistance of counsel requires a de novo review because the claim

is derived from the Sixth Amendment of the United States Constitution.” Bowman

v. State, 710 N.W.2d 200, 204 (Iowa 2006). An ineffective-assistance-of-counsel

claim has two prongs. Both must be proven by a preponderance of the evidence.

Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001). First, “the applicant must

demonstrate the attorney performed below the standard demanded of a

reasonably competent attorney.” Id. (citing Strickland v. Washington, 466 U.S.
668, 688 (1984)).    Second, “the applicant must demonstrate ‘that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.’” Id. at 143 (quoting Strickland, 466
U.S. at 694).

       Broderson first argues trial counsel was ineffective for objecting to the

testimony of a sexual-assault nurse examiner instead of conducting voir dire of the

witness outside the presence of the jury.      He claims the “rigorous argument

regarding the admissibility of evidence” following counsel’s objections heightened

the importance of the testimony in the jury’s minds. But Broderson does not
                                            3


demonstrate that counsel’s objections fell “below the standard demanded of a

reasonably competent attorney.” Id. at 142. So his first claim fails. See State v.

Graves, 668 N.W.2d 860, 869 (Iowa 2003) (“A defendant’s inability to prove either

element is fatal.”).

         Broderson next claims counsel was ineffective for failing to seek dismissal

of the entire jury because two prospective jurors knew about Broderson’s past

crime.1 During jury selection, prospective jurors were asked if they had any

knowledge about the case.          Two indicated they did.      Each was questioned

individually in a separate room.

         The first prospective juror knew of Broderson’s past crime from a news

story. She admitted to the court she could not be impartial. But she told the court

she had not talked with anyone else about the matter. The court excused her, and

she immediately left.

         The second prospective juror also indicated she knew of Broderson’s past

crime from a news story.         After questioning by the State and the defense,

Broderson’s trial counsel asked the court excuse her for cause. The court denied

this request.      Nonetheless, this prospective juror was not seated because

Broderson’s trial counsel used a preemptory strike to exclude her from the jury.

See State v. Neuendorf, 509 N.W.2d 743, 747 (Iowa 1993) (“We hold that partiality

of a juror may not be made the basis for reversal in instances in which that juror

has been removed through exercise of a peremptory challenge. Any claim that the




1
    Broderson was convicted and sentenced in Maine for the murder of his mother.
                                         4


jury that did serve in the case was not impartial must be based on matters that

appear of record.”).

       We do not believe these circumstances required counsel to request

dismissal of the entire jury. Moreover, although Broderson asserts Strickland

“prejudice is clear,” we see no evidence to support this assertion. Neither of these

potential jurors were seated with the jury. And Broderson provides no evidence

either prospective juror tainted the jury panel. See id. at 746 (“In the absence of

some factual showing that this circumstance resulted in a juror being seated who

was not impartial, the existence of prejudice is entirely speculative.”).        So

Broderson has not met his burden, and this claim also fails.

       Finally, Broderson alleges counsel was ineffective for allowing his past

crime to come into evidence through the alleged victim’s testimony. Trial counsel

filed a motion in limine to exclude Broderson’s criminal record and prior bad acts.

But the State argued the information was pertinent to show why the victim did not

physically resist. The district court concluded the probative value of the evidence

outweighed its prejudicial effect. Still, the district court limited the evidence by

allowing the victim to testify only that Broderson told her he stabbed his mother

and was convicted for a crime related to that incident.

       When the victim began to testify about the crime, trial counsel immediately

objected.   Outside the presence of the jury, counsel argued the victim had

exceeded the court’s limitations. She also moved for a mistrial. The district court

disagreed and denied the motion.

       Although Broderson asserts counsel “was ineffective to allow the testimony

in,” he does not show what more counsel could have done.              He does not
                                          5

demonstrate how trial counsel fell below the reasonableness standard.          See

Ledezma, 626 N.W.2d at 142. So we find Broderson has not proven this claim

either.

          Like the district court, we find Broderson has failed to prove any of his

ineffective-assistance claims. So we affirm the dismissal of his PCR application.

          AFFIRMED.